DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12, is objected to because of the following informalities:  In claim 12, line 2 “a confidence score” should be change to “the confidence score”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 11, and 14-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Trepess (US PGPUB 2012/0120237 A1).

As per claim 1, Trepess discloses a target tracking method (Trepess, Figs. 1-8 and 12), comprising: 
obtaining features of a plurality of reference images of a target image (Trepess, Fig. 1:30:40, and paragraphs 17, discloses “an image feature tracker operable to detect the first or last instance, amongst images stored in the image buffer, of a detected image feature at the corresponding position as in the current image”); 
determining a plurality of initial predicted positions of a tracking target in the target image based on the features of the plurality of reference images (Trepess, Fig. 2:100, and Fig. 12:30, and and paragraph 17, 19, 74 and 77, discloses “detect positions of the detected image feature in images related in position to the image containing the first or last instance”); and 
determining a final position of the tracking target in the target image based on the plurality of initial predicted positions (Trepess, paragraphs 84, 100, 138 and 139, discloses “If (at the step 310) the detected difference was found (by the detector 110) present over n images (as described above) then control passes to a step 325 at which the last (most recently captured) stored image showing that object is identified by the image tracker” and also please see Fig. 3, which shows the final position of tracked object with respect to initial predictions).



As per claim 2, Trepess further discloses the method according to claim 1, wherein the determining a plurality of initial predicted positions of a tracking target in the target image based on the features of the plurality of reference images comprises: 
performing feature extraction on the target image to obtain a plurality of features of the target image (Trepess, paragraphs 11 and 95, discloses “detect image features in the current image”); and 
obtaining the plurality of initial predicted positions of the tracking target in the target image based on the plurality of features of the target image and the features of the plurality of reference images (Trepess, Fig.12:1100:1110, and paragraphs 14, 17, 74, 77 and 95, discloses “detect image features (which may for example relate to a newly added object or a removed object) which represent image changes with respect to the 
corresponding position in the reference image”).

As per claim 8, Trepess further discloses the method according to claim 1, wherein the determining a final position of the tracking target in the target image based on the plurality of initial predicted positions comprises: selecting at least one initial predicted position from the plurality of initial predicted positions (Trepess, paragraphs 98 and 99, discloses “if the moving object is a pedestrian, then the expected distance that the pedestrian could be expected to cover from the starting point is less than if the moving object is a car or a motorbike”); and 
determining the final position of the tracking target in the target image based on the at least one initial predicted position (Trepess, paragraphs 100 and 101).

As per claim 11, Trepess further discloses the method according to claim 8, wherein the selecting at least one initial predicted position from the plurality of initial predicted positions comprises: selecting, based on a confidence score of each of the plurality of initial predicted positions, at least one initial predicted position from the plurality of initial predicted positions (Trepess, paragraph 100, discloses “The video signal is accessed within a threshold time of the time at which the motion predictor predicts the object may be present, or alternatively the motion predictor may output a range of times (a predicted time plus or minus an uncertainty threshold) for access”).

As per claim 14, Trepess further discloses the method according to claim 1, wherein the obtaining features of a plurality of reference images of a target image comprises: obtaining the features of the plurality of reference images of the target image from a second buffer (Trepess, paragraph 99, discloses “results of the forward prediction can be to point to other material stored in the image buffer or in an equivalent buffer of another apparatus elsewhere”).

As per claim 15, Trepess further discloses the method according to claim 1, wherein the target image and the plurality of reference images are spaced by at least one second image; or the plurality of reference images comprise at least two adjacent image frames: or any two of the plurality of reference images are not adjacent (Trepess, paragraphs 16 and 54, “ten consecutive Images” in Fig. 3).

As per claim 16, Trepess further discloses the method according to claim 1, after the determining a final position of the tracking target in the target image based on the plurality of initial predicted positions, the method further comprises: determining whether to add the target image to a reference image list based on the final position of the tracking target in the target image and positions of the tracking target in the plurality of reference images (Trepess, paragraph 69, discloses “Any areas of the margin outside the image are simply ignored)” hence only similar area in the image is considered by image matching).

As per claim 17, Trepess further discloses the method according to claim 1, after the determining a final position of the tracking target in the target image based on the plurality of initial predicted positions, the method further comprises: adding the target image to a reference image list in response to the target image being spaced from a reference image (Trepess, paragraph 69, discloses “Any areas of the margin outside the image are simply ignored)” hence only similar area in the image is considered by image matching), that is closest to the target image among the plurality of reference images, by a preset number of image frames (Trepess, paragraphs 68 and 70).

As per claim 18, Trepess further discloses the method according to claim 16, further comprising: buffering features of the target image in a second buffer in response to determining to add the target image to the reference image list (Trepess, paragraph 17, discloses “apparatus may comprise an image feature tracker operable to detect the 

As per claim 19, Trepess discloses an electronic device (Trepess, Figs. 1-4 and Fig. 12), comprising: 
a memory configured to store executable instructions (Trepess, paragraph 49); and 
a processor configured to communicate with the memory to execute the executable instructions, when the executable instructions are executed by the processor (Trepess, paragraph 49), the processor is configured to: For rest of the claim limitations please see the analysis of claim 1.

As per claim 20, Trepess discloses a non-transitory computer storage medium (Trepess, paragraph 49), configured to store computer-readable instructions, wherein when the computer-readable instructions are executed by a processor (Trepess, paragraphs 49 and 103), the processor implements the following operations: For rest of the claim limitations please see the analysis of claim 1.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepess (US PGPUB 2012/0120237 A1) and further in view of Chen (US PGPUB 2020/0160099 A1).

As per claim 3, Trepess further discloses the method according to claim 2, wherein the obtaining the plurality of initial predicted positions of the tracking target in the target image based on the plurality of features of the target image and the features of the plurality of reference images comprises: 
Trepess does not explicitly disclose connecting the plurality of features of the target image and corresponding features in the features of the plurality of reference images, respectively, to obtain a plurality of connected features; and 

Chen discloses connecting the plurality of features of the target image and corresponding features in the features of the plurality of reference images, respectively, to obtain a plurality of connected features (Chen, paragraph 11, 62 and 95, discloses summation of points); and 
obtaining the plurality of initial predicted positions of the tracking target in the target image based on the plurality of connected features (Chen, paragraphs 11 and 95, discloses “or each of the at least one block, after determining the summation of the scores of the specific number of points, the first determination module 43 may be configured to determine whether the maximum summation of the scores is greater than a set threshold.  Upon the determination that the maximum summation of the scores is greater than the set threshold, the first determination module 43 may determine the block with the maximum summation as the target block”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trepess teachings by connecting points of the image, as taught by Chen.
The motivation would be to provide an improve method for searching an accurate image (paragraph 31), as taught by Chen.

As per claim 7, Trepess in view of Chen further discloses the method according to claim 2, wherein before the performing feature extraction on the target image to obtain a plurality of features of the target image the method further comprises: 

cropping processing on the target image to obtain a cropped image (Chen, paragraph 95, discloses “first determination module 43 may be configured to: divide the score map into at least one block”), wherein the at least one first image is before the target image (Chen, paragraph 71, training image); and 
the performing feature extraction on the target image to obtain a plurality of features of the target image comprises: performing feature extraction on the cropped image to obtain the plurality of features of the target image (Chen, paragraph 95).

As per claim 12, Trepess further discloses the method according to claim 11, further comprising: Trepess does not explicitly disclose processing the plurality of initial predicted positions by a trained confidence scoring network to obtain a confidence score corresponding to each of the plurality of initial predicted positions.
Chen discloses processing the plurality of initial predicted positions by a trained confidence scoring network to obtain a confidence score corresponding to each of the plurality of initial predicted positions (Chen, Fig. 3:convolution, and paragraphs 9 and 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trepess teachings by implementing a convolution network to the system, as taught by Chen.
The motivation would be to provide an improve method for searching an accurate image (paragraph 31), as taught by Chen.

Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepess (US PGPUB 2012/0120237 A1) and further in view of Sato (US PGPUB 2012/0093364 A1).

As per claim 13, Trepess further discloses the method according to claim 8, wherein the determining the final position of the tracking target in the target image based on the at least one initial predicted position comprises: Trepess does not explicitly discloses performing weighted averaging on the at least one initial predicted position to obtain the final position of the tracking target in the target image.
Sato discloses performing weighted averaging on the at least one initial predicted position to obtain the final position of the tracking target in the target image (Sato, paragraphs 49 and 82, discloses weighted average).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trepess teachings by implementing weighted average algorithm to the system, as taught by Sato.
The motivation would be to provide a system with reduced erroneous tracking (paragraph 8), as taught by Sato.





Allowable Subject Matter
Claims 4-6 and 9-10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SYED HAIDER/Primary Examiner, Art Unit 2633